Citation Nr: 1501338	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for right elbow scar.

2.  Entitlement to an initial compensable left elbow scar.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) based on PTSD alone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to April 2006, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of Department of Veterans Affairs (VA) rating decisions issued in July 2009 and September 2010.  The July 2009 rating decision, issued by the Newark Regional Office (RO), granted service connection for PTSD with a rating of 50 percent effective May 24, 2007; and the September 2010 rating decision, which was issued by the Appeals Management Center, granted service connection for left and right elbow scar disabilities with a rating of 0 percent, each, effective April 24, 2006.   

Although not certified by the agency of original jurisdiction, because the issue of TDIU is part of a claim for a higher rating, the Board will adjudicate whether a TDIU due to the Veteran's PTSD alone is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's left and right elbow disabilities have been productive of pain on flexion and extension of the elbows throughout the appeal period.

2.  The Veteran's PTSD has been productive of difficulty falling and staying asleep; nightmares related to his experiences in Iraq; depressed mood; flattened affect; hypervigilance; exaggerated startle response; feelings of detachment and estrangement from others; poor concentration; ennui; hypervigilance; avoidance of crowds; irritability; feelings of anger; and persistent suicidal ideation throughout the appeal period; but it is not productive of total psychiatric impairment.

3.  The Veteran's PTSD alone prevents him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for left elbow scar have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.6, 4.7, 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for an initial disability rating of 10 percent for right elbow scar have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.6, 4.7, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for an initial schedular rating for PTSD of 70 percent prior to May 10, 2012, and beginning July 1, 2012, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

4.  The criteria for TDIU based solely on PTSD are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his October 2014 Board hearing the Veteran testified that he was seeking a disability rating of 10 percent, each, for his left and right elbow scars and a 70 percent rating for his PTSD; and that the requested ratings and a grant of TDIU would satisfy his appeal.  As the Board finds that the evidence supports the requested compensation, no discussion of VA's duty to notify or assist is necessary as the Veteran is being awarded a complete grant of the benefits sought on appeal.

I.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Right and left elbow 

In a rating decision dated in September 2010 the Veteran was granted service connection for left and right elbow scars with a rating of 0 percent, each, effective April 24, 2006.  During his 2014 Board hearing he testified that his appeal would be satisfied by the Board's grant of a rating of 10 percent for his left elbow disability, and 10 percent for his right elbow disability.

The Veteran's right and left elbow scars have been rated under the schedular provisions of Diagnostic Code 7804, which provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  In October 2008 the scar regulations were amended effective October 23, 2008.  38 C.F.R. § 4.118, effective October 23, 2008.  The amendment was specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claims were filed in April 2006.  Accordingly, the revised schedular rating criteria are not applicable.

Analysis

VA and private medical records dated throughout the appeal period confirm that the elbow area beneath the Veteran's superficial left and right elbow scars is painful; so much so that the Veteran has received injections and undergone physical therapy in an effort to allay the pain.  See, e.g., private treatment records dating from 2010 to 2013 from The Institute of Orthopædic Surgery and Sports Medicine.  The Veteran also gets topical medication from VA for his bilateral elbow pain.  See Board Hearing Transcript, pp. 33-35.  Based on the lay and medical evidence the Board finds that the Veteran's left and right elbow disability picture more nearly approximates the criteria for an initial disability rating of 10 percent for each elbow throughout the appeal period; and so it is granted.  38 C.F.R. §§ 4.6, 4.7.  This reflects a complete grant of the benefit sought on appeal.

B. PTSD

In a rating decision in July 2009, the RO granted service connection for PTSD and assigned a 50 percent rating effective May 24, 2007.  During his 2014 Board hearing he testified that his appeal would be satisfied by the Board's grant of a rating of 70 percent for PTSD and a grant of TDIU.

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 70 percent rating where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  See 38 C.F.R. § 4.126(a).  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.  

Analysis

VA and private medical records advise of serious difficulty falling and staying asleep despite medication; nightmares related to the Veteran's experiences in Iraq; depressed mood; flattened affect; hypervigilance; exaggerated startle response; feelings of detachment and estrangement from others; poor concentration; ennui; hypervigilance; avoidance of crowds; irritability and anger; and persistent suicidal ideation throughout the appeal period; with many GAF scores in the mid 30s.  Indeed, in 2012 the Veteran's condition deteriorated and that he required inpatient care for his PTSD (for which he has already been accorded a temporary total rating); and in 2013 he again reached crisis point.  See September 2013 VA treatment record (noting that the Veteran had reached out to a suicide hotline).  However, the Veteran does not claim, and the evidence does not show, that his PTSD was productive of total psychological impairment prior to May 10, 2012, or since July 1, 2012.  Thus, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Board finds that the Veteran's PTSD disability picture more nearly comports with a schedular rating of 70 percent, but no higher, throughout the entire appeal period; and it is granted.  38 C.F.R. §§ 4.3, 4.7, 4.126.  This satisfies the benefit sought on appeal.

C. TDIU

Although the Veteran's PTSD disability picture does not meet the criteria for the highest rating of 100 percent under the schedular criteria, he maintains, and the evidence shows, that he is unable to obtain and maintain substantially gainful employment due to his PTSD alone.  See, e.g., October 2014 letter from VA social worker advising that the Veteran's PTSD leaves him unable to obtain or hold any type of gainful employment.  Based on all of the evidence of record, including the lay reports, the Board finds that a grant of TDIU, i.e., a total rating, based on PTSD alone is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  This satisfies the benefit sought on appeal.


ORDER

An initial disability rating of 10 percent for left elbow scar is granted, subject to the law and regulations governing payment of monetary benefits.

An initial disability rating of 10 percent for right elbow scar is granted, subject to the law and regulations governing payment of monetary benefits.

Effective May 24, 2007, an initial disability rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Subject to the law and regulations governing payment of monetary benefits, TDIU based on PTSD alone is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


